Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-14-00693-CV

                            IN RE SELECT ENERGY SERVICES, LLC

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 15, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 6, 2014, relator Select Energy Services, LLC filed a petition for writ of

mandamus complaining of the trial court’s order granting the plaintiffs’ motion to compel

production of documents. Relator also filed a motion for emergency temporary stay of the trial

court’s order pending resolution of the mandamus petition. The court has considered relator’s

petition for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and motion for emergency temporary stay are

denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-13660, styled Maria Escobedo and Concepcion Escobedo v. Select
Energy Services, LLC; Paccar, Inc. d/b/a Peterbilt Motors Company; and Charles Harter, pending in the 408th
Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.